Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 10, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US Patent Number 6443524).
Regarding claim 1, Yu discloses a bicycle saddle comprising: a shell (including 30, 40, 50) fitted with fastening means for fastening the bicycle saddle to an associable bicycle (while not shown, the saddle would be fixed via the shell rails to a bicycle), the shell 5extending, in a longitudinal direction (Y-Y), from a front end to a rear end, the longitudinal direction (Y-Y) being a prevailing direction, a padding (20) associated to an upper portion of the shell, opposite a frame of the associable bicycle, wherein the shell comprises a rigid portion (including 40 for instance) 10supporting said fastening means and a controlled deformation portion (50 for instance) positioned between the rigid portion and the padding, and wherein the controlled deformation portion comprises at least one yielding insert (i.e. member 50 
Regarding claims 2 and 3, Yu further discloses said at least one yielding insert comprises a structure closed in a loop, wherein the structure is located at a perimeter of the at least one yielding insert, and wherein said perimetral 20structure closed in the loop is internally hollow (this is the general arrangement of element 50).  
Regarding claim 5, Yu further discloses said structure closed in the loop, at an outer profile AFDOCS/23065804.114 of the shell, comprises a pair of ribs identifying an interspace (the ridges of 50 are viewed as ribs that would “identify and interspace”).
Regarding claims 9 and 10, Yu further discloses the bicycle 20saddle comprises a pair of controlled deformation portions, each controlled deformation portion comprising at least one yielding insert suitable to deform elastically under compression, said pair of controlled deformation portions being arranged symmetrically on opposite sides of a longitudinal centerline plane (M-M) of the bicycle AFDOCS/23065804.115 saddle (see figures), and wherein said at least one yielding insert comprises at least one filler element at least partially obstructing said structure 5closed in the loop (the ridges of element 50 are viewed as meeting this limitation; see Figure 4 for instance).
Regarding claims 14 and 15, Yu further discloses15 the controlled deformation portion is positioned on a side of the rear end, at a user's ischium in a configuration of use of the bicycle saddle (this is the general arrangement), and wherein one or more yielding inserts of the at least one yielding insert 20suitable to deform elastically under compression are placed in concave areas of the rigid portion of the shell, on the side of the rear end of the bicycle saddle, on opposite and symmetrical sides with respect to a longitudinal centerline plane (M-M) of the bicycle saddle (see figures).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.  Yu discloses a saddle as explained above including said structure closed in the loop extends in a transverse 10direction (X-X), perpendicular to a longitudinal centerline plane but may not clearly or explicitly disclose the shapes, dimensions, or materials as claimed.  However, changes in size, shape, and material require only routine skill in the art and such materials are well-known (see US 2007/0001336 to Nishibori disclosing the claimed materials in a related device).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the shapes, dimensions, and materials as claimed based on normal variation to improve comfort, safety, and performance for various users. [Note that the Yu device is viewed as meeting the “overmoulded” limitation based on its arrangement but even if “overmoulded” were intended to specify and production process, such a limitation would be treated as a product-by-process situation wherein determination of patentability is based on the product itself.]

Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Yu does not disclose a yielding insert as claimed.  Applicant’s assertion that a member 50 of Yu is not a yielding insert as claimed because it is not located between the rigid portion and padding, is not an insert, and may be described as a “shock-absorber” is .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636